UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* NephroGenex, Inc. (Name of Issuer) Common Stock, $0.001 per share (Title of Class of Securities) 640667101 (CUSIP Number) February 14, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing of this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 640667101 Page2 of 5 1. Name of Reporting Person I.R.S. Identification No. of Above Person(Entities Only) Biostratum, Incorporated 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares Not Applicable Percent of Class Represented by Amount in Row (9) 6.1%(1) Type of Reporting Person CO This percentage is calculated based upon 8,847,951 shares of the Issuer’s Common Stock outstandingupon completion of the Issuer’s initial public offering, based on disclosure in the Issuer’s prospectus dated February 11, 2014, filed with the Securities and Exchange Commission on February 12, 2014. CUSIP No. 640667101 Page3 of 5 Item 1(a) Name of Issuer NephroGenex, Inc. (the “Issuer”) Item 1(b) Address of Issuer’s Principal Executive Offices 79 T.W. Alexander Drive 4401 Research Commons Bldg, Suite 290 Research Triangle Park, NC 27709 Item 2(a) Name of Person Filing Biostratum, Incorporated Item 2(b) Address of Principal Business Office, or if none, Residence c/o Biostratum, Incorporated 1923 Delaine Drive Burlington, NC 27215 Item 2(c) Citizenship Delaware corporation Item 2(d) Title of Class of Securities Common Stock, $0.001 per share Item 2(e) CUSIP Number Item 3. Filing pursuant to Rules 13d-1(b) or 13d-2(b) or (c) Not Applicable Item 4. Ownership (a) Amount Beneficially Owned As of the date hereof, the Reporting Person beneficially owns an aggregate of 537,773shares of Common Stock. Percent of Class 6.1%, based on 8,847,951 shares of the Issuer’s Common Stock outstanding upon completion of the Issuer’s initial public offering, based on disclosure in the Issuer’s prospectus dated February 11, 2014, filed with the Securities and Exchange Commission on February 12, 2014. CUSIP No. 640667101 Page4 of 5 (b) Number of shares as to which the person has; (i) sole power to vote or direct the vote:538,002 (ii) shared power to vote or direct the vote:0 (iii) sole power to dispose or direct the disposition of:538,002 (iv) shared power to dispose or direct the disposition of:0 Item 5. Ownership of Five Percent or Less of a Class Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. CUSIP No. 640667101 Page5 of 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:May 15, 2014 BIOSTRATUM, INCORPORATED By: /s/ Eugen Steiner Name: Eugen Steiner Title: Chairman
